Fourth Court of Appeals
                                San Antonio, Texas
                                      January 8, 2021

                                   No. 04-20-00595-CV

           IN THE INTEREST OF J.R.H., A.M.G., AND A.J.G., CHILDREN

               From the 63rd Judicial District Court, Val Verde County, Texas
                                   Trial Court No. 24205
                      Honorable Enrique Fernandez, Judge Presiding


                                      ORDER

       Melinda Walker’s Notification of Late Reporter’s Record is hereby NOTED. The Court
Reporter’s Record is due January 15, 2021.



                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of January, 2021.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court